Citation Nr: 0203190	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  99-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
postoperative left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which granted service connection 
for postoperative left inguinal hernia repair and assigned an 
initial zero percent evaluation as of June 1996.

In September 2000, the Board remanded this case back to the 
RO for further development, to include medical record 
searches and a VA examination.  This development has been 
completed, and the case has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is no evidence of a recurrence of the veteran's 
left inguinal hernia; however, he has pain and sensitivity in 
the area of his left inguinal hernia repair scar, objectively 
confirmed, that may be reasonably linked to the left inguinal 
hernia disability.

CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for 
postoperative left inguinal hernia repair have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.114 (Diagnostic Code 7338), 4.118 
(Diagnostic Codes 7803-7805) (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has afforded the veteran multiple VA examinations in 
conjunction with his claim and has obtained records of 
reported treatment from the service department and VA 
facilities, in accord with the Board's September 2000 remand.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
notified him of the need for such evidence in a September 
2001 Supplemental Statement of the Case.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  In this Supplemental 
Statement of the Case, the RO also informed the veteran of 
the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 
5103A, as included in the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


II.  Factual background

In June 1996, the veteran was seen at a private facility for 
groin pain on multiple occasions.  Several consultations 
revealed tenderness in the right groin area.

During his October 1996 VA intestine examination, the veteran 
reported reinjuring his right lower abdomen recently.  The 
examination was directed to a right inguinal hernia and that 
was reflected in the diagnosis.

VA treatment records dated from March 1998 to June 2000 
indicate further treatment for left groin pain, albeit 
without apparent gastrointestinal symptomatology.

During his July 1999 VA examination (conducted by a private 
doctor), the veteran reported use of Ibuprofen and a strap 
for left inguinal hernia pain.  The veteran indicated that he 
was not presently working.  An examination of the abdomen 
revealed an eight-centimeter oblique scar at the left groin 
area that was non-tender and not adherent.  The scar was soft 
in texture, flat, and the same color as the surrounding skin.  
There was no underlying tissue loss, disfigurement, 
limitation of function, ulceration, breakdown, inflammation, 
edema, keloid formation, feeling of burning, or recurrent 
hernia.  The diagnosis was left inguinal hernia repair, with 
no recurrence of hernia, residuals, or sequelae.  The 
examination report also included photographs.

At the July 2000 Board hearing, the veteran reported using a 
new, unspecified medication on account of stomach problems 
caused by medication.  Nevertheless, he described continuing 
pain, as well as itching of his scar.  Additionally, he 
testified that he had only been able to engage in part-time 
and temporary employment on account of his disability.  

The RO obtained two VA examinations in May 2001.  During the 
first examination, he drew away on examination of the left 
side and complained of discomfort of the scrotal skin and 
left inguinal canal when it was touched.  No masses or hernia 
defects were noted, however.  The examiner noted that there 
existed the possibility of a neuroma or nerve entrapment in 
the left inguinal area and recommended a neurological 
consultation.

During the neurological examination he described sharp pain 
with a pinpricking sensation in the left groin that would 
usually last up to 15 minutes when precipitated.  A 
neurological evaluation was unremarkable.  An examination of 
the left hypogastric and inguinal area revealed a well-healed 
scar.  There was sensitivity to touch along the left scrotal 
skin and left inguinal area, with no masses or persistent 
hernia defects.  The impression was of a neuropathic pain 
syndrome in the area of the left inguinal hernia repair.  The 
examiner further specified that no neuroma had been 
specified, but there was "neuralgic pain in the area, 
possibly from the scar."

III.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).  

The RO has evaluated the veteran's postoperative left 
inguinal hernia repair at the zero percent rate under the 
provisions of 38 C.F.R. §§ 4.114 (Diagnostic Code 7338) and 
4.118 (Diagnostic Codes 7803-7805) (2001).

Under Diagnostic Code 7338, a zero percent evaluation is 
assigned in cases of an inguinal hernia that is either not 
operated but remediable, or small, reducible, or without true 
hernia protrusion.  A 10 percent evaluation is warranted in 
cases of a postoperative and recurrent inguinal hernia, 
readily reducible and well supported by a truss or belt.  A 
30 percent evaluation is appropriate in cases of a small 
postoperative and recurrent, or unoperated and irremediable, 
inguinal hernia that is not well supported by a truss or not 
readily reducible.  

Under Diagnostic Code 7803, a maximum 10 percent evaluation 
is warranted in cases of superficial scars that are poorly 
nourished or with repeated ulceration.

Under Diagnostic Code 7804, a maximum 10 percent evaluation 
is appropriate in cases of superficial scars that are tender 
and painful on objective demonstration.  

Under Diagnostic Code 7805, other scars are to be evaluated 
on the basis of limitation of functioning of the part 
affected.


IV.  Analysis

The Board has initially considered whether there is 
symptomatology sufficient to warrant a compensable rating 
under Diagnostic Code 7338.  The VA examination reports of 
record, however, clearly reflect that there has been no 
actual evidence of recurrence of the veteran's inguinal 
hernia.  As such, the Board finds no basis for a compensable 
evaluation under this code section.

However, several of the veteran's VA examinations have 
demonstrated pain in the area of his left inguinal hernia 
scar.  Specifically, the May 2001 neurology examiner 
described neuralgic pain in the left inguinal hernia repair 
"possibly from the scar" and also noted sensitivity in this 
region.  As a result, the Board finds that the veteran's left 
inguinal pain and sensitivity, which the Board equates with 
tender and painful scar symptoms, may be reasonably linked to 
his postoperative hernia.  Thus applying the principles of 
38 U.S.C.A. § 5107(b), the Board finds the 10 percent 
evaluation under Diagnostic Code 7804 should be applied to 
the left inguinal hernia repair.

In the absence of recurrent hernia symptomatology, the only 
code section allowing for an even higher evaluation is 
Diagnostic Code 7805.  However, there is no evidence 
indicating that the veteran's scar has been productive of any 
limitation of functioning of an affected part at any time 
during the pendency of this appeal, let alone any limitation 
warranting an evaluation in excess of 10 percent.  

Furthermore, the Board observes that, in its September 2000 
remand, the possibility of a separate evaluation for a 
neurological component was discussed.  See generally Esteban 
v. Brown, 6 Vet. App. 259 (1994).  This question seems to 
have been resolved by the May 2001 neurological examination; 
the doctor who conducted this examination determined the 
presence of scar pain but was unable to attribute it to a 
neuroma or any other specific neurological disability.  The 
Board is satisfied that the assigned 10 percent evaluation 
under Diagnostic Code 7804 contemplates this pain.  

In summary, the competent evidence does not preponderate 
against the claim and as a result, an initial 10 percent 
schedular evaluation, but not more, is warranted for the 
veteran's postoperative left inguinal hernia repair.  To that 
extent, the claim is granted.

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected postoperative left inguinal hernia 
repair has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated hospitalization during the pendency 
of this appeal.  The Board observes that the RO provided the 
regulation but did not discuss its application in this case.  

Further, neither the appellant nor his representative has 
framed any argument for an increase on an extraschedular 
basis.  In addition the Board has granted an increase on a 
schedular basis.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001), concerning the 
assignment of an extraschedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Thus, the Board is not inclined to review the 
matter further at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 



ORDER

An initial 10 percent evaluation is granted for postoperative 
left inguinal hernia repair, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

